 

o eo NUN F&F HW A W KH

v PRR PP PB BRB B BR op
PREPRBE ERSTE ERE E ES

pam 20

me “>. Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27. Pg. 1o0f1

Pio
Viestsra Biatiict of Wasnington
at Seattle

JAN 22 2019

WARK L. HATCHER, CLE

x TCHER, CLERK
OF THE EANKRUPTCY COUR

T

U S BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON

The Honorable Timothy W. Dore
Chapter 7

US Bankruptcy Court

Courtroom 8106

700 Stewart St., 8!" Floor
Seattle, WA 98101

¢

Case No.: 18-14153-TWD
Chapter 7

MOTION

For Non-Discharge of Certain
Debts Arising from Criminal Acts
and Fraud Arising From Debtor’s
Operation of various businesses,
Including Bradley Academy of
Excellence

In Re

Daniel Kenneth Hughes,
Debtor 1,

Brittany Michelle Hughes,
Debtor 2

See? See Nr! Soe Saas at nant et Saat et mae Mase at
er ead

 

Felon Debtor | is a felon for fraudulent acts that led to this bankruptcy. This is
not an ordinary Chapter 7 filing by a young couple.

Therefore, COMES NOW, Michael L. Cantor (“Creditor”) and moves the Court
pursuant to 11 USC Section 727(a)(2) through (9) and 11 USC Section 523(a)(2), (4), or
(6) for an Order that All or Certain of Debtors’ Debts may not be Discharged, and
Requests that the Court and/or Trustee Question the Debtors regarding their income and
assets.

I. RELAVANT FACTS
Per the Plea Agreement and Direct Complaint, Debtor 1 committed

fraudulent and criminal actions while he was the owner, principal, and acting in other

3 be i
:

  
6 © uN ®& H KW KP HK

EF *P FP PR PP PB FF FP RR
SRRBRBREREULEGE AHL ES

26

Capacities, both with charter school named, among many other names, Bradley
Academy of Excellence, and other businesses or entities he owned that did business
with Bradley, for at least the time period of August 1, 2016 — January 30, 2018, and

possibly even longer. See Attached Direct Complaint, Counts 1 and 2, page 2.

Debtor 1, Daniel K. Hughes, DOB: 12/14/1982, is an admitted felon who
defrauded the State of Arizona and the US Government out of 100s of thousands, if not
millions, of dollars by fraudulently inflating the enrollment figures of his Charter School
Bradley Academy of Excellence. Maricopa County Superior Court,

Case No. CR 2018-006754. He pled guilty to two felonies on or about November 7,
2018. The inflation of enrollment numbers is part of the basis of his owing Charter School
Capital a listed $ 1.24 million. Debtor | Petition, Schedule E, page 3, No. 4.6.

The recitations, facts, and admissions in such attached plea agreement and

Direct Complaint are incorporated herein as if set forth in full in this compiaint. 1

Given that Arizona and the USA government and Debtor I's creditor gave so
much money to Mr. Hughes and/or his school, it is hard to believe the scarcity of his

income and assets in his Petition for Bankruptcy.

Mr. Hughes also created all/some of the businesses listed on Form 107,

 

1. Attached is a copy of the Plea Agreement of said Debtor 1, together with a copy
of Direct Complaint of November 7, 2018, charging Debtor 1 with Conspiracy, a Class 2
felony, and Theft, a Class 2 felony. In such plea agreement of the same date, Debtor 1
pled guilty to both Conspiracy, a Class 2 felony, and Theft, a Class 2 felony.

lt is believed that at this time, the Debtor 1 next court appearance is scheduled in

Maricopa County Superior Court on January 15, 2019.

Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg. 2 of 16

 
o © NN ®F H KW KP BK

PR PR P PF BP BR RP FR RB
PREPBPRERENS GREER E SG

26

pages 9 - 10 of his Voluntary Petition for Individual Bankruptcy by excessively charging
such charter school for goods and services as an additional way of obtaining income for
himself and his companies at the expense of the Charter School and the students and
staff, who ended up suffering when Mr. Hughes closed down the charter school

in January, 29, 2018-- the middle of the 2018 school year-- which left students, teachers,
and staff without a school to attend or work.

The charter school was short of funds because if had grossly overpaid
companies owned by Mr. Hughes for expenses related to running the school. Because
of the school’s shortage of funds, Mr. Hughes tried to obtain enough funds from the
State of Arizona and the US government to keep the school going by committing the
crimes he recently pled guilty.

The charter school engaged in highly suspicious and negligent, and
perhaps even fraudulent, financial transactions, leading up to the charter school’s
abrupt closure. These include hundreds of thousands of dollars in expense
reimbursement payments to Mr. Daniel Hughes over a short period of time.

The defendant school engaged in highly improper and negligent, and
perhaps fraudulent, practices that diverted or wasted school funds. Some of such
funds and payments were made to Mr. Hughes himself, personally, and to his related
company/companies. It is also believed that Mr. Hughes used school supplies and
personnel for his personal benefit. It is believed that some of the funds went to
Creemos Association, owned by Defendant convict Daniel Hughes to provide the
charter school with educational operations, oversight and management services.

The charter school has announced publicly that “school operations and

finances have been troubled over the last few years.”

Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg. 3 of 16
rR PR RP OR
PRG BE hse N & ARH KY

rR RR W
RRUEBRESR SUES

26

According to the Direct Complaint in CR 2018-006754-001, it stated that
Mr. Hughes, “agreed with one or more persons’”...."will engage in conduct constituting
an offense included but not limited to Fraudulent Schemes and Artifices, a class 2
felony, and Theft....”

There were co-conspirators with Mr. Hughes. These may have included
employees and school officials. His wife, Mrs. Hughes, Debtor 2, does not explain what
her source of income used to be before she moved to Washington. Did she work for the
charter school or any of its subsidiaries or for Mr. Hughes?

Was Mrs. Hughes, Debtor 2, one of these co-conspirators?

The court, creditors, and trustee should closely examine the filing, Debtors
financial records, and Debtor 1 to be sure there are no other assets remaining, given ail
the income he or his other numerous owned businesses received at one time.

ll. BASIS FOR RELIEF REQUESTED
Some debts of the Debtors may not be dischargeable under 11 USC Section
727(a)(2) through (7), or be excepted from discharge under 11 USC Section 523 (a)(2), (4),
or (6), or the discharge of the debt should be denied under 11 USC Section 727 (a)(8) or
(9) because they may be due to criminal or fraudulent activities of Debtor 1, and possibly
Debtor 2.
ii. RELIEF REQUESTED

1. It is requested that the trustee and the Court inquire of the Debtor 1 about his
criminal plea and the underlying activities that led to such plea to determine if any of the
debts that Debtor 1 is attempting to discharge in this case were a result of fraud and

therefore should not be discharged.

Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg.4of 16
So * VN ® H Kf W KH

RoR RF PB RP PB PR PR RB
PRUEBEBRSE SEN EKEARE SG

26

2. It is requested that the trustee and the Court inquire of the Debtor 2 about
whether she was involved with Debtor 2 as a co-conspirator, employee of the school, or
school official who had anything to do with Debtor 1 criminal activities to determine if any of
the debts that Debtor 2 is attempting to discharge in this case were a result of fraud and
therefore should not be discharged.

3. To the extent any debts are a result of the criminal activity and fraud on the State
of Arizona, Arizona Department of Education, the US Department of Agriculture, and US
Department of Education, and others, those debts should not be discharged, are not

dischargeable, are excepted from discharge, and their discharge should be denied.

4. Requests that the Court and/or Trustee Inquire of Debtors where all the
money they received from the various businesses went and what assets were
purchased with such funds and what happened to those assets? It is believed that
Debtor 1 received substantial six figure sums from the named charter school. Where
did those funds go or what assets did the Debtors purchase?

5. Debtor claims they were put back into the charter school—as a charitable
contribution (Debtor's Petition, Statement of Financial Affairs for Individuals, page 5, #
14. If so, why did the school lack sufficient funds to stay open? If so, why did Debtor
have to defraud the State of AZ and the US government by inflating their student
enrollment numbers?

6. Obtain a complete copy of the Criminal File Maricopa County, AZ, Superior
Court Case No. CR 2018-006754001 regarding Debtor 1 from the Clerk of the Maricopa

County Superior Court or the Arizona Attorney General.

Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg.5of 16
 

DATED this January _14___, 2019. Nibe GAO
By:
Michael L. Cantor
Creditor
6501 E. Greenway Pkwy. # 103518
Scottsdale, AZ 85254
Ph : 602.410.8276

Certificate of Service

On January 14, 2019, | served this Motion and Attachments

By email to

10 Trustee Nancy L. James at njamestrustee@outlook.com
Debtor's Counsel Teri E. Johnson at teri@terijohnsoniaw.com

On January 14, 2019, | served this Motion/Complaint on the following individuals by
12 mailing true copies and attachments in the US Mail with proper postage in a sealed —
envelope, addressed as follows:
Judge Timothy W. Dore at at 700 Stewart St, Courtroom 8106, Seattle, WA 98101
Clerk of the Court, Mark Hatcher, at 700 Stewart St, Ste. 6301, Seattle, WA 98101
US Trustee at 700 Stewart St, Ste. 5103, Seattle, WA 98101
Trustee Nancy James at 15008 63” Dr. SE, Snohomish, WA 98296

And to Debtors’ Attorney Teri E. Johnson at 19105 36" Ave. W, Ste. 209
13 Lynnwood, WA. 98036

19 And to Both Debtors:
Daniel Kenneth Hughes at 23611 NE Valley St, #219, Duvall, WA. 98019
20 Brittany Michelle Hughes at 23611 NE Valley St, #219, Duvall, WA. 98019

21 | declare under penalty of perjury under the laws of the USA that the foregoing

certificate of service is, true and correct.
: 22 x
1s Middl C,

24

: 25 e

26

Case 18-14153-TWD Doci19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg. 6 of 16
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

THE STATE OF ARIZONA, )
)
Plaintiff, )
VS. )

006% - 09\

DANIEL K. HUGHES ) crZ1p- Wor:
DOB: 12/14/1982 )
: Defendant. ) PLEA AGREEMENT

)

 

The State of Arizona and the Defendant hereby agree to the following disposition of this
case:

Plea: The Defendant agrees to plead GUILTY to:

COUNT 1: CONSPIRACY, A CLASS 2 FELONY, in violation of A.R.S. §§13-
1003, §13-2301, 13-301, 13-302, 13-303, 13-304, 13-701, 43-702 and 13-301
committed on or between August 1, 2016 and January 30, 2078.

COUNT 2: THEFT, A CLASS 2 FELONY, in violation of A.R.S. 13-
1802(a)(3), 13-1801, 13-301, 13-302, 13-303, 13-304, 13-701, 13-702 and 13-801

committed on or between August 1, 2016 and January 30, 2018.
This is a non-dangerous, non-repetitive offense under the criminal code.

Terms: On the following understandings, terms and conditions:

 

. Count 1 and Count 2 each carry a presumptive sentence of 5 years; a minimum
sentence of 4 years (3_years if trial court makes exceptional circumstances
finding); and a maximum sentence of 10 years (12.5 years if trial court makes
exceptional circumstances finding). Probation is available. Restitution of
economic loss to the victim and waiver of extradition for probation revocation
procedures are required. The maximum fine that can be imposed is $150,000.00
plus an 83% surcharge plus $20.00 pursuant to A.R.S. § 12-269 plus a $13.00
assessment pursuant to A.R.S. § 12-116.04, plus a $2.00 Victims Rights
assessment A.R.S. § 12-116.09. if the Defendant is sentenced to prison, the
Defendant shall also be sentenced to serve a term of community supervision

 

Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg. 7 of 16
 

ca a ES Bi

PLEA AGREEMENT Page 2 of 8
equal to one-seventh of the prison term to be served consecutively to the actual
period of imprisonment. If the Defendant fails to abide by the conditions of
community supervision, the Defendant can be required to serve the remaining
term of community supervision in prison. Within 30 days of being sentenced,
pursuant to A.R.S. 13-610, the defendant shall provide a sufficient sample of
blood or other bodily substance for deoxyribonucleic acid (DNA) testing and
extraction to be used for law enforcement identification purposes and/or for use
in a criminal prosecution and/or for use in a proceeding under title 36, chapter 37.
Special conditions regarding the sentence imposed by statute (if any) are: NONE.

. The parties stipulate to the following additional terms, subject to court approval at
the time of sentencing as set forth in paragraph 7:

e For Count 1, Defendant shall be sentenced to the Department of
Corrections. For Count 2, Defendant placed on supervised probation
with white collar terms following his physical release from_ the
Department of Corrections. If Defendant rejects probation any sentence
im shall run ecutive to the term imposed for Count 1.

e Defendant further agrees that he shail comply with the terms contained In
Addendum A.

e Defendant shall pay restitution for all economic loss to all victims and/or
victim’s insurance companies and/or financial carriers, in the amount of
$2,538,722 to the Arizona Department of Education, and agrees to
further pay any additional restitution that may be discovered in an
amount not to exceed $2.0 0, arising out of Office of the Arizona
Attorney General_report SIS-2018-0060 and any related supplements,
even if a count is amended, modified or dismissed pursuant to this plea

agreement, regardless of who caused the loss.
rt te The following charges are dismissed, or if not yet filed, shall not be brought against

the Defendant by the Arizona Attomey General's Office: The State agrees not to

 

 

allege multiple dates of offenses.

atk This agreement serves to amend the complaint, indictment, or information, to
charge the offense to which the Defendant pleads, without the filing of any
additional pleading. However, if the plea is rejected by the court or withdrawn by
either party, or if the conviction is subsequently reversed, the original charges and
any charges that are dismissed by reason of this plea agreement are automatically
reinstated.

Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg. 8 of 16
 

 

Cause Number, CR. Me OU teed eo’

PLEA Rea: EMENT Page 3 of 6

whe If the Defendant is charged with a felony, he hereby waives and gives up his rights
to a preliminary hearing or other probable cause determination on the charges to

which he pleads. The Defendant agrees that this agreement shall not be binding

on the State should the Defendant be charged with or commit a crime between the

time of this agreement and the time for sentencing in this cause; nor shall this
agreement be binding on the State until the State confirms all representations

made by the Defendant and her attorney, to-wit: Defendant avows to having no

prior felony convictions; he avows that he was not on probation, parole,
community supervision or release at the time of the offense and he avows

at_ he has no other pending matters _in this or any other jurisdiction.
Although the State may have agreed to dismiss or not file sentencing
enhancement allegations under Paragraph 3, Defendant is advised that any
dismissed allegations may be considered in aggravation of any sentence
permissible under the plea agreement. If the Defendant fails to appear for
sentencing, the court may disregard the stipulated sentence and impose any lawful
sentence which is the same as or exceeds the stipulated sentence in the plea
agreement. in the event the court rejects the plea, or either the State or the
Defendant withdraws the plea, the Defendant hereby waives and gives up his right
to a preliminary hearing or other probable cause determination on the original

~tl charges.

~'* 6. Unless this plea is rejected by the court or withdrawn by either party, the
Defendant hereby waives and gives up any and all motions, defenses,
objections, or requests which he has made or raised, or could assert hereafter, to
the court's entry of judgment against her and imposition of a sentence upon her

consistent with this agreement. By entering this agreement, the Defendant
further waives and gives up the right to appeal.

i The parties hereto fully and completely understand and agree that by entering
into a plea agreement, the defendant consents to judicial fact finding by

preponderance of the evidence as to any aspect or enhancement of sentence
and that any sentence either stipulated to or recommended herein in paragraph
two is not binding on the court. In making the sentencing determination, the
court is not bound by the rules of evidence. If after accepting this plea the court
concludes that any of the plea agreement's provisions regarding the sentence or
the term and conditions of probation are inappropriate, it can reject the plea. If
the court decides to reject the plea agreement provisions regarding sentencing, it
must give both the state and the Defendant an opportunity to withdraw from the
plea agreement. In case this plea agreement is withdrawn, all original charges

 

Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg. 9 of 16
 

State of Arizona v. Daniel K.Hughes
Cause Number: CR ZO\ % “OV oo |
PLEA AGREEMENT Page 4 of 8

will automatically be reinstated. The Defendant in such case waives and gives
up his right to a probable cause determination on the original charges.

8. If the court decides to reject the plea agreement provisions regarding sentencing
and neither the State nor the Defendant elects to withdraw the plea agreement,
then any sentence either stipulated to or recommended herein in paragraph 2 is
not binding upon the court, and the court is bound only by the sentencing fimits
set forth in paragraph 1 and the applicable statutes.

of 9. This plea agreement does not in any way compromise, or provide any protection
or defense with regard to, any civil action, whether by or on behalf of a victim or
any government entity, and whether previously or later filed, including but not
limited to an action pursuant to A.R.S. Title 13, Chapter 23 or § 13-4301-4315;
nor does it abrogate or limit the provisions of A.R.S. § 13-2314(H) or A.R.S. § 13-
4310(C), or in any other way adversely affect the State in any current or future

forfeiture proceeding or other civil action pursuant to A.R.S. § 13-2314, § 13-
4301-4315, or § 32-1993, if applicable.

“YK 10. | understand that if | am not a citizen of the United States that my decision to go
to trial or enter into a plea agreement may have immigration consequences.
Specifically, | understand that pleading guilty or no contest to a crime may affect
my immigration status. Admitting guilt may result in deportation even if the
‘charge is later dismissed. My plea or admission of guilt could result in my
deportation or removal, could prevent me from ever being able to get legal status
in the United States, or could prevent me from becoming a United States citizen.
| understand that | am not required to disclose my legal status in the United
States to the court.

ok. | have read and understand all of the provisions, on all of the pages, of this
agreement. | have discussed the case and my constitutional rights with my
lawyer. My lawyer has explained the nature of the charge(s) and the elements of
the crime(s) to which | am pleading. | understand that by pleading GUILTY | will
be waiving and giving up my right to a determination of probable cause, to a trial
by jury to determine guilt and to determine any fact used to impose a sentence
within the range stated above in paragraph one, to confront, cross-examine,
compel the attendance of witnesses, to present evidence in my behalf, my right
to remain silent, my privilege against self-incrimination, presumption of innocence
and right to appeal. | agree to enter my plea as indicated above on the terms
and conditions set forth herein. 1 fully understand that if, as part of this plea
agreement, | am granted probation by the court, the terms and conditions thereof

 

Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg. 10 of 16
State of Arizona v. Daniel ly Huge oo u
Cause Number: CR.
PLEA AGREEMENT Poses 5 of 8

are subject to modification at any time during the period of probation. |
understand that if | violate any of the written conditions of my probation, my
probation may be terminated and | can be sentenced to any term or terms stated
above in paragraph one, without limitation.

-! have personally and voluntarily placed my initials in each of the above boxes and
signed the signature line below to indicate | read and approved all of the previous
paragraphs in this agreement, both individually and as a total binding agreement.

sew SM Date: ~ 1, Ve /2 Oe

“~— DANIEL K. HUGHES

| have discussed this case with my client in detail and advised him of his constitutional
rights and all possible defenses. | have also explained the nature of the charge(s) and
the elements of the crime(s). | believe that the plea and disposition set forth herein are
appropriate under the facts of this case. [| concur in the entry of the plea as indicated
above and on the terms and conditions set forth herein.

Defense Counsel: UL | Date: 1 fo Zi6

 

 

KURT ALTMAN
Defense Counsef- 7 We Wf, $ i Date: MEQ wk
JIM BEVANG!

| have reviewed this matter and concur that the plea and disposition set forth herein are
appropriate and are in the interests of justice.

Wun Date: _\\ lh \o

LJ \ PORDYN RAIMONDO
Assistant Attorney General

 

Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg.11o0f 16
 

 

MARK BRNOVICH
Attomey General
Firm Bar No. 14000

MARY HARRISS

State Bar No. 014462
JORDYN RAIMONDO

State Bar No. 028030
Assistant Attorneys General
2005 North Central Avenue
Phoenix, Arizona 85004-1592
Telephone 602-542-3881
ermfraud@azag.gov

Attomeys for Plaintiff

SIS-2018-0060 — Office of the Attorney General
Agua Fria Justice Court

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

COUNTY OF MARICOPA
STATE OF ARIZONA, Case No: fA \-00 GN S4-6U\
Plaintiff, DIRECT COMPLAINT
v. CHARGING VIOLATIONS OF:
COUNT 1: CONSPIRACY, a Class 2
DANIEL K. HUGHES, Felony in violation of A.R.S. § 13-1003
Defendant. COUNT 2: THEFT, a Class 2 Felony in
violation of A.R.S, § 13-1802

 

 

The complainant herein personally appears and, being duly sworn, complains on
information and belief against DANIEL K. HUGHES, charging that in Maricopa
County, Arizona:

Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg. 12 of 16
 

 

 

COUNT 1;
CONSPIRACY

On or between August 1, 2016 and January 30, 2018, DANIEL K. HUGHES,
with intent to promote or aid the commission of an offense, agreed with one or more
persons that at least one of them or another person will engage in conduct constituting an
offense included but not limited to Fraudulent Schemes and Artifices, a class 2 felony,
and Theft, as a class 2 felony, and one of the parties committed an overt act in
furtherance of an offense, included but not limited to Fraudulent Schemes and Artifices, a
class 2 felony, and Theft, as a class 2 felony, in violation of A.R.S. §§ 13-1003, 13-301,
13-302, 13-303, 13-304, 13-305, 13-306, 13-701, 13-702 and 13-801.

To Wit: DANIEL K. HUGHES agreed with other school officials and employees
of the Bradley Academy of Excellence to create false student profiles and student
information and to submit said profiles and information to the State of Arizona/Arizona
Department of Education, the United States Department of Agriculture, and the United
States Department of Education to fraudulently increase Bradley Academy funding.

COUNT 2:
THEFT

On or between August I, 2016 and January 30, 2018, DANIEL K. HUGHES,
without lawful authority, knowingly obtained services or property of another by means of
any material misrepresentation with the intent to deprive the other person of such

property or services in an amount of $25,000 or more, in violation of A.R.S. §§ 13-

Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg. 13 of 16

 
 

 

1802(A\(3), 13-1801, 13-301, 13-302, 13-303, 13-304, 13-305, 13-306, 13-701, 13-702
and 13-801.

MARK BRNOVICH
ATTORNEY GENERAL

Wan

J AIMONDO
is ttorney General
\k Criminal Division
[ve AGENCY: AGO- Fraud & Special Prosecution

Jor Raimondo, COMPLAINANT

1 ect
SUBSCRIBED AND SWORN upon information and belief this \ day of N™™™"9018.

#7286528

 

Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg. 14 of 16
”

Former Director of Goodyear Charter School Pleads Guilty to
Conspiracy and Theft

a

PHOENIX — Attorney General Mark Brmovich announced Daniel K. Hughes, Chairman and Director of the
Bradley Academy of Excellence, pleaded guilty to a $2.5 million conspiracy involving the use of false
students.

During the 2016-2017 and 2017-2018 academic school years, Bradley Academy of Excellence fraudulently
over-reported the number of students enrolled in the school to receive additional funding. School officials
and employees conspired together to create fake students that were reported to the State of
Arizona/Arizona Department of Education, the U.S. Department of Agriculture, and the U.S. Department of
Education. The school abruptly closed its doors in December 2017 before a scheduled audit by the Arizona
Department of Education. The audit revealed during the 2017-2018 academic year, Bradley Academy
reported 528 enrolled students. However, 453 of those students were fraudulent. For the 2016-2017
academic year, Bradley Academy reported 652 enrolled students. However, 191 were fraudulent. This
resulted in the school receiving approximately $2.2 million in overfunding from the State of Arizona, $91,000
in overfunding from the U.S. Department of Education, and $230,000 in overfunding from the U.S.
Department of Agriculture for meals.

On Wednesday morning, Hughes pleaded guilty to one count of Conspiracy, a class 2 felony, and faces a
sentence range in the Department of Corrections between 3 and 12.5 years. Hughes aiso pleaded guilty to
one count of Theft, a class 2 felony, and will be placed on probation following his release from prison.

Copy of the direct complaint (/sites/default/files/docs/press-
releases/2018/complaints/Hughes_Direct_Complaint.pdf).

Copy of the plea agreement (/sites/default/files/docs/press-releases/201 8/plea-
agreements/Hughes_Doc_Nov_07_2018_1055.pdf).

A status conference for sentencing is set for January 15, 2019.

The case is being prosecuted by Assistant Attomeys General Mary Harriss and Jordyn Raimondo.

PRESS RELEASE ARCHIVE

201811 (/press-releases/archive/201811) (5)

201810 (/press-releases/archive/201810) (18)
201809 (/press-releases/archive/201809) (13)
201808 (/press-releases/archive/201808) (17)
201807 (/press-releases/archive/201807) (13)
201806 (/press-releases/archive/201806) (13)
201805 (/press-releases/archive/201805) (17)
201804 (/press-releases/archive/201804) (11)
201803 (/press-releases/archive/201803) (16)
201802 (/press-releases/archive/201802) (16)
201801 (/press-releases/archive/201801) (18)

Case 18-14153-TWD Doc19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg. 15 of 16
201712 (/press-releases/archive/201712) (8)

» (/press-release/former-director-goodyear-charter-school-pleads-guilty-conspiracy-and-theft?page=1)

PRESS CONTACT

Katie Conner
Director of Media Relations

2005 N Central Ave.

Phoenix, AZ 85004
(602) 542-8019

Katie.Conner@azag.gov (mailto:Katie.Conner@azag.gov)

2005 N Central Avenue, Phoenix, AZ 85004 | Email: Contact Us (/contact-us) | Phone:
(602) 542-5025
Privacy Statement (/privacy)

Case 18-14153-TWD Doci19 Filed 01/22/19 Ent. 01/22/19 12:17:27 Pg. 16 of 16
